DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Sepulveda on 03/23/2022.

The application has been amended as follows: 
Claim 1 was amended as follows:
1. A program code storage device, comprising:
a non-transitory computer-readable mediumembodied therein to be executed by a microprocessor, including instructions to:
(a) receive a first signal from an electrochemical glucose sensor and a second signal from an optical glucose sensor of an orthogonally redundant glucose sensor device, wherein said second signal is obtained at a first point in time;
(b) receive a meter glucose value, said meter glucose value being indicative of a user's blood glucose (BG) level and being obtained at a second point in time;
(c) pair said meter glucose value with said second signal;

(e) calculate a mapped value for the second signal based on the first signal; and
(f) calibrate the mapped value of the second signal based on said first meter glucose value.

Claim 2 was amended as follows:
The program code storage device of claim 1, wherein the sensor device is configured to be either implanted or subcutaneously disposed in [[the]] a body of the user.
Claim 4 was amended as follows:
4.The program code storage device of claim 1, the computer-readable program code further including instructions to 
Claim 5 was amended as follows:
5.The program code storage device of claim 4, the computer-readable program code further including instructions to 
Claim 6 was amended as follows:
6.The program code storage device of claim 4, the computer-readable program code further including instructions to 
Claim 7 was amended as follows:
	7.The program code storage device of claim 1, the computer-readable program code further including instructions to 


8.The program code storage device of claim 7, the computer-readable program code further including instructions to a coefficient of determination between the second signal and the first signal.
Claim 9 was amended as follows:
9.The program code storage device of claim 8, wherein, if the correlation value is less than a calculated threshold, the computer-readable program code further includes instructions to 
Claim 11 was amended as follows:
11. The program code storage device of claim 8, wherein, if the correlation value is greater than a calculated threshold, the computer-readable program code further includes instructions to 
Claim 12 was amended as follows:
12.The program code storage device of claim 11, wherein, to perform said mapped value calculation, the computer-readable program code further includes instructions to 
Claim 13 was amended as follows:
13.The program code storage device of claim 12, the computer-readable program code further including instructions to 

14.The program code storage device of claim 13, the computer-readable program code further including instructions to 
Claim 16 was amended as follows:
16. The program code storage device of claim 1, the computer-readable program code further including instructions to 
Claim 17 was amended as follows:
17.The program code storage device of claim 16, the computer-readable program code further including instructions
calculate an absolute difference between the subsequent meter glucose value and [[the]]an immediately preceding meter glucose value that was saved in the buffer;
 if said absolute difference is greater than a calibration threshold, perform linear regression based on all meter glucose value-second signal pairs inside the buffer to obtain a third slope value and a third offset value; and
if said third slope and offset values are within a predetermined range, calculate an optical sensor glucose value by using the relation (optical sensor glucose value) = (second signal + third offset) * (third slope).
Claim 18 was amended as follows:
18. The program code storage device of claim 17, wherein, if said absolute difference is lower than said calibration threshold, then the computer-readable program code further includes instructions

calculate an absolute difference between that electrochemical sensor glucose value and said subsequent meter glucose value; and
if the absolute difference between that electrochemical sensor glucose value and the subsequent meter glucose value is greater than said calibration threshold, save the electrochemical sensor glucose value and its paired second signal to the buffer, such that said electrochemical sensor glucose value is treated as an additional meter glucose value in the buffer.
Claim 19 was amended as follows:
19.	The program code storage device of claim 18, the computer-readable program code further including instructions
perform linear regression based on all meter glucose value-second signal pairs inside the buffer to obtain a fourth slope value and a fourth offset value; and
if said fourth slope and offset values are within a predetermined range, calculate an optical sensor glucose value by using the relation (optical sensor glucose value) = (second signal + fourth offset) * (fourth slope).



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shah et al. (USPN 20130060105-cited by the Applicant) discloses a continuous glucose monitoring system (FIG. 1 B) comprising: an orthogonally redundant glucose sensor device for determining the concentration of glucose in a body of a user, said sensor device comprising an optical glucose sensor (100) and an electrochemical glucose sensor (200); and a transmitter (10) operatively coupled to said electrochemical and optical glucose sensors and having a housing, wherein the transmitter includes sensor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791